Rule 28 requires the printing "of so much and such parts of the record as may be necessary to a proper understanding of the exceptions and grounds of error assigned." The power of the Court to make such rule and the necessity for it are stated in Horton v. Green, 104 N.C. 400; Hunt v. R.R., 107 N.C. 447, and numerous other cases. To prevent any possible misconception of the rule, it was enlarged and made more specific in115 N.C. pp. 843, 844.
When this case was reached on the regular call of the docket, the appellants did not aid us by supporting their grounds of appeal, either by oral argument or brief filed, and the appellee moved to dismiss because the record is not printed as fully as necessary for          (490) the purposes of an argument. Looking into the record we find that there has not been a satisfactory compliance with the rule (28) as to printing. Without referring to other exceptions and other omissions in the printed record, it is sufficient to quote the 9th exception, "For that the said report and judgment based thereon do not properly guard the rights of the minority stockholders; for other reasons appearing on the face of said judgment." This renders the careful consideration of said judgment necessary, and it should have been printed. The judgment covers five pages in manuscript, and it is not in compliance with our rules to expect that the single copy of that judgment shall be considered by the five members of the Court, as could be readily done if printed. The neglect of this rule has been so often called to the attention of appellants, and the intention of the Court to adhere to it has been so frequently expressed, that it is proper now to enforce the rule, and entirely unnecessary to give further warning that we intend to do so. Paine v.Cureton, 114 N.C. 606; Carter v. Long, 116 N.C. 46; Dunn v. Underwood,ib., 525. The printing was insufficient in other particulars, but this is enough to show a substantial noncompliance.
Appeal dismissed.
Cited: Bank v. School Committee, 118 N.C. 384; Causey v. Mills, ib., 396; Garret v. Pegram, 120 N.C. 289; Fleming v. McPhail, 121 N.C. 185;Calvert v. Carstarphen, 133 N.C. 26. *Page 336 
(491)